DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on August 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, claim 1 recites, “wherein in an edge part of the photoelectric conversion element in a direction orthogonal to a stacking direction of the substrate, the first electrode, the hole blocking layer, the photoelectric conversion layer, and the second electrode.” It is unclear what is being recited in this limitation.
Claim 1 recites, “in the photoelectric conversion element, an outermost end of the electron-transporting layer is positioned inside than an outermost end of the first electrode.” It is unclear what is being recited in this limitation.
Claim 1 recites, “in the photoelectric conversion element, an outermost end of the hole-transporting layer is positioned outside than an outermost end of the second electrode.” It is unclear what is being recited in this limitation.
Claim 1 recites, “in the photoelectric conversion element, the outermost end of the second electrode is positioned inside than the outermost end of the electron-transporting layer.” It is unclear what is being recited in this limitation.
Claim 1 recites, “herein a height of an edge part including the outermost end of the first electrode in the stacking direction is smaller than a total of an average thickness of the first electrode, an average thickness of the hole blocking layer, and an average thickness of the electron-transporting layer.” It is unclear what is being recited in this limitation.
Claim 1 recites, “where the height is a distance between a surface of the substrate at a side of the first electrode in the edge part of the photoelectric conversion element and a portion of the first electrode closest to a side of the second electrode in the edge part of the photoelectric conversion element.” It is unclear what is being recited in this limitation.
Claim 2 recites, “wherein, in the photoelectric conversion element, a region including same material as a material of the hole-transporting layer exists in contact with the substrate and is positioned outside than the outermost end of the electron-transporting layer.” It is unclear what is being recited in this limitation.
Claim 3 recites the limitation "the region" in line 2 and line 4 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817